          Case 8:20-cv-02012-DKC Document 1 Filed 07/08/20 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND
                                 (Greenbelt Division)


 MELVIN HERNANDEZ ELIAS
 c/o 519 H Street NW
 Washington, DC 20001
 (Prince George’s County)

        Plaintiff,

 v.                                                       Civil Action No. __________________
 AFFLUENT MD, INC.
 d/b/a BONCHON HYATTSVILLE
 6507 America Boulevard, Store No. 101
 Hyattsville, MD 20782
 (Prince George’s County)

 ZHOU HUANG
 2477 Port Potomac Avenue
 Woodbridge, VA 22191

 WAN ZUAN LIN
 a/k/a JASON LIN
 3813 Allison Street
 Brentwood, MD 20722
 (Prince George’s County)

        Defendants.


                                       COMPLAINT

1.     For approximately two and a half years before October 2019, Defendants paid Plaintiff a

flat semimonthly salary that denied him minimum and overtime wages.

2.     Plaintiff brings this action against Affluent MD, Inc.; Zhou Huang; and Wan Zuan Lin

(“Defendants”) to recover damages for Defendants’ willful failure to pay minimum and overtime

wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; the Mar-

yland Wage and Hour Law (“MWHL”), Md. Code, Lab. & Empl. Art., § 3-401 et seq.; and the
           Case 8:20-cv-02012-DKC Document 1 Filed 07/08/20 Page 2 of 9



Maryland Wage Payment and Collection Law (“MWPCL”), Md. Code, Lab. & Empl. Art., § 3-

501 et seq.

                                      Jurisdiction and Venue

3.       Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C.§ 1367 (supplemental jurisdiction).

4.       Venue is proper pursuant to 28 U.S.C. § 1391(b) and Local Rule 501(4) because a major-

ity of the Maryland parties reside in this district and division, or because a substantial part of the

events or omissions giving rise to Plaintiff’s claims occurred in this district and division.

                                               Parties

5.       Plaintiff Melvin Hernandez Elias is an adult resident of Prince George’s County, Mary-

land.

6.       Defendant Affluent MD, Inc. is a Maryland corporation. It does business as Bonchon Hy-

attsville. Its principal place of business is located at 6507 America Boulevard, Store No. 101,

Hyattsville, MD 20782. Its resident agent for service of process is Zhuo Huang, 6507 America

Boulevard, Store No. 101, Hyattsville, MD 20782.

7.       Defendant Zhou Huang is an adult resident of Virginia. He resides at 2477 Port Potomac

Avenue, Woodbridge, VA 22191. He is an owner and officer of Defendant Affluent MD, Inc. He

exercises control over the operations of Affluent MD, Inc. — including its pay practices.

8.       Defendant Wan Zuan Lin is an adult resident of Maryland. He is also known as Jason

Lin. He resides at 3813 Allison Street, Brentwood, MD 20722. He is a manager at Bonchon Hy-

attsville. He exercises control over the operations of Affluent MD, Inc. — including its pay prac-

tices.




                                                  2
          Case 8:20-cv-02012-DKC Document 1 Filed 07/08/20 Page 3 of 9



                                      Factual Allegations
9.     Defendants Affluent MD, Inc. and Zhou Huang own and operate the restaurant Bonchon

Hyattsville, located at 6507 America Boulevard, Store No. 101, Hyattsville, MD 20782.

10.    Plaintiff worked at Bonchon Hyattsville from approximately March 13, 2017 through ap-

proximately February 23, 2020.

11.    Plaintiff worked at Bonchon Hyattsville as a kitchen laborer.

12.    Plaintiff’s job duties at Bonchon Hyattsville primarily consisted of preparing and cooking

food, and occasionally cleaning the restaurant.

13.    Plaintiff typically and customarily worked six days per week.

14.    Before approximately October 1, 2019, Plaintiff typically and customarily worked ap-

proximately sixty-three and a half hours per week.

15.    Before approximately October 1, 2019, Defendants paid Plaintiff a semimonthly salary.

16.    Defendants paid Plaintiff approximately the following semimonthly salaries:

             Approximate Dates           Semimonthly Salary Effective Hourly Rate
         Mar. 13, 2017–Aug. 31, 2017         $1,050.00              $7.63
         Sep. 01, 2017–Feb. 28, 2018         $1,100.00              $7.99
         Mar. 01, 2018–Sep. 30, 2019         $1,200.00              $8.72

17.    Before approximately October 1, 2019, Defendants paid Plaintiff in cash.

18.    But starting on approximately October 1, 2019, Defendants dramatically changed

Bonchon Hyattsville’s operations.

19.    On approximately October 1, 2019, Defendants reduced Plaintiff’s work schedule to ap-

proximately forty-two through forty-four and a half hours per week.

20.    On approximately October 1, 2019, Defendants started to pay Plaintiff $15.00 per hour.

21.    On approximately October 1, 2019, Defendants started to pay Plaintiff via check.




                                                  3
           Case 8:20-cv-02012-DKC Document 1 Filed 07/08/20 Page 4 of 9



22.      At all relevant times, Plaintiff worked more than forty hours per workweek for Defend-

ants.

23.      Before approximately October 1, 2019, Defendants paid Plaintiff the same effective

hourly rate across all hours worked. Defendants did not pay Plaintiff overtime wages — or one

and one-half times his regular hourly rate for hours worked in excess of forty in a workweek.

24.      Only after approximately October 1, 2019, did Defendants begin to pay Plaintiff one and

one-half times his regular hourly rate for hours worked in excess of forty in a workweek.

25.      In addition to not paying overtime wages, before October 1, 2019, Defendants did not

pay Plaintiff the applicable Maryland or Prince George’s County minimum wages.

26.      Maryland requires that employers pay non-exempt employees at least $9.25 per hour

from July 1, 2017 through June 30, 2018, $10.10 per hour from July 1, 2018 through December

31, 2019, and $11.00 from January 1, 2020 through the present. See Md. Code, Lab. & Empl.

Art. § 3-413.

27.      Prince George’s County requires that employers pay non-exempt employees at least

$10.75 per hour from October 1, 2016 through September 30, 2017, $11.50 per hour from Octo-

ber 1, 2017 through the present. See Prince George’s County Code § 13A-117.

28.      For Plaintiff’s work in the three years preceding the filing of this Complaint, Defendants

owe him approximately $38,146.09 in minimum and overtime wages (excluding liquidated dam-

ages).

29.      Upon information and belief, Defendant Zhou Huang hired Defendant Wan Zuan Lin.

30.      Upon information and belief, Defendant Zhou Huang set the restaurant’s hours of opera-

tion.

31.      Defendant Wan Zuan Lin participated in the decision to hire Plaintiff.




                                                  4
          Case 8:20-cv-02012-DKC Document 1 Filed 07/08/20 Page 5 of 9



32.    Defendant Wan Zuan Lin participated in the decision to set Plaintiff’s work schedule.

33.    Defendant Wan Zuan Lin participated in the decision to set Plaintiff’s pay rate.

34.    Defendant Wan Zuan Lin supervised Plaintiff’s work.

35.    At all relevant times, Defendants had the power to hire and fire Plaintiff.

36.    At all relevant times, Defendants had the power to control Plaintiff’s work schedule.

37.    At all relevant times, Defendants had the power to supervise and control Plaintiff’s work.

38.    At all relevant times, Defendants had the power to set Plaintiff’s rate and manner of pay.

39.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff one and one-half times his regular hourly rate for all hours worked in excess of forty hours in

any one workweek.

40.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiff the applicable minimum wage.

41.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

42.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

43.    At all relevant times, Defendants had employees who handled food products, such as rice,

that had been grown outside of Maryland.

                                            COUNT I
               FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
44.    Plaintiff incorporates the foregoing paragraphs as if fully restated herein.

45.    Each defendant was an “employer” of Plaintiff within the meaning of the FLSA. 29

U.S.C. § 203(d).




                                                 5
           Case 8:20-cv-02012-DKC Document 1 Filed 07/08/20 Page 6 of 9



46.      The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

47.      Defendants violated the FLSA by knowingly failing to pay Plaintiff at least one and one-

half times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

48.      Defendants’ violations of the FLSA were willful.

49.      For Defendants’ violations of the FLSA, Defendants are liable to Plaintiff for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, court costs, and any other relief deemed appropriate by the Court.

                                             COUNT II
      FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE MWHL
50.      Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

51.      Each defendant was an “employer” of Plaintiff within the meaning of the MWHL. Md.

Code, Lab. & Empl. Art. § 3-401(b).

52.      The MWHL requires that employers pay non-exempt employees at least $9.25 per hour

from July 1, 2017 through June 30, 2018, $10.10 per hour from July 1, 2018 through December

31, 2019, and $11.00 from January 1, 2020 through the present. Md. Code, Lab. & Empl. Art. §

3-413.

53.      The MWHL requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. Md.

Code, Lab. & Empl. Art., §§ 3-415 and 3-420.

54.      Defendants violated the MWHL by knowingly failing to pay the required minimum wage

to Plaintiff.


                                                    6
          Case 8:20-cv-02012-DKC Document 1 Filed 07/08/20 Page 7 of 9



55.    Defendants violated the MWHL by knowingly failing to pay Plaintiff one and one-half

times his regular hourly rate for hours worked in excess of forty hours in any one workweek.

56.    Defendants’ violations of the MWHL were willful.

57.    For Defendants’ violations of the MWHL, Defendants are liable to Plaintiff for unpaid

minimum and overtime wages, an equal amount as liquidated damages, reasonable attorney’s

fees and expenses, court costs, and any other relief deemed appropriate by the Court.

                                           COUNT III
                    FAILURE TO PAY WAGES UNDER THE MWPCL

58.    Plaintiff incorporates the foregoing paragraphs as if set forth in their entirety herein.

59.    Each defendant was an “employer” of Plaintiff within the meaning of the MWPCL. Md.

Code, Lab. & Empl. Art. § 3-501(b).

60.    The MWPCL requires employers to pay an employee whose employment terminates all

wages due on or before the day on which the employee would have been paid the wages if the

employment had not been terminated. Md. Code, Lab. & Empl. Art. § 3-505(a).

61.    The MWPCL requires employers to timely pay an employee on regular pay days. Md.

Code, Lab. & Empl. Art. § 3-502.

62.    The “wages” required to be timely paid by the MWPCL include minimum and overtime

wages. Md. Code, Lab. & Empl. Art. § 3-501(c)(2). See also Peters v. Early Healthcare Giver,

Inc., 439 Md. 646, 654 (Md. 2014).

63.    Defendants violated the MWPCL by knowingly failing to timely pay to Plaintiff all

wages due, including minimum and overtime wages.

64.    Defendants’ violations MWPCL were willful.




                                                  7
            Case 8:20-cv-02012-DKC Document 1 Filed 07/08/20 Page 8 of 9



65.    For Defendants’ violations of the MWPCL, Defendants are liable to Plaintiff for three

times the amount of unpaid wages, reasonable attorney’s fees and expenses, court costs, and any

other relief deemed appropriate by the Court.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $114,838.26, and

grant the following relief:

       a.        Award Plaintiff $114,438.26, consisting of the following overlapping elements:

               i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the FLSA, 29 U.S.C. § 216;

              ii.       unpaid Maryland minimum and overtime wages, plus an equal amount as

                        liquidated damages, pursuant to the MWHL, Md. Code, Lab. & Empl.

                        Art., § 3-427;

             iii.       three times the amount of unpaid minimum and overtime wages, pursuant

                        to the MWPCL, Md. Code, Lab. & Empl. Art., 3-507.2;

       b.        Award Plaintiff pre-judgment and post-judgment interest as permitted by law;

       c.        Award Plaintiff reasonable attorney’s fees and expenses;

       d.        Award Plaintiff court costs (currently, $400.00); and

       e.        Award any additional relief the Court deems just.




                                                  8
         Case 8:20-cv-02012-DKC Document 1 Filed 07/08/20 Page 9 of 9



Date: July 8, 2020                        Respectfully submitted,

                                          /s/ Justin Zelikovitz
                                          JUSTIN ZELIKOVITZ, #17567
                                          DCW AGE L AW
                                          519 H Street NW
                                          Washington, DC 20001
                                          Phone: (202) 803-6083
                                          Fax: (202) 683-6102
                                          justin@dcwagelaw.com

                                          Counsel for Plaintiff




                                      9
